Citation Nr: 0021869	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  He served in Vietnam as a petroleum supply 
specialist from March 1967 to March 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Detroit VARO which denied service connection for PTSD on the 
basis that the diagnosis of PTSD was not supported by the 
presence of a verifiable stressor.

The Board notes that the RO treated the veteran's November 
1998 request to reopen his claim primarily as a claim for 
entitlement to service connection for PTSD.  Passing 
reference was made to the provisions of 38 C.F.R. § 3.156 
(1999) pertaining to new and material evidence.  Though the 
RO has effectively reopened the claim, the Board must make 
its own determination as to whether new and material evidence 
has been submitted to reopen the claim.  Wakeford v. Brown, 
8 Vet. App. 237 (1995).


FINDINGS OF FACT

1.  In October 1994, the RO denied the veteran's claim of 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD, based upon a determination that 
the diagnosed anxiety and depression were not shown to be 
related to the veteran's service and his claimed PTSD was not 
found by examination.

2.  Evidence received since the October 1994 RO denial bears 
directly and substantially upon the issue of service 
connection and is so significant that it must be considered 
to fairly decide the merits of the claim.

3.  The veteran served in the Republic of Vietnam from March 
1967 to March 1968.  He has alleged having been exposed to 
stressful incidents in service and medical evidence of record 
contains varying psychiatric diagnoses, including PTSD.

CONCLUSION OF LAW

1.  New and material evidence has been submitted, and the 
claim of service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran has submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the evidence of record discloses that the 
evidence used as the basis for the 1994 RO denial included 
the service medical records, and postservice clinical records 
dated between 1991 and 1994.  Service medical records were 
silent for any reference to complaints or treatment of a 
psychiatric disorder.  The postservice records showed 
treatment for anxiety and depression and a history of alcohol 
abuse.  The diagnosis of PTSD was not presented.  The RO 
concluded that the diagnosed anxiety and depression were not 
shown to be related to service and a diagnosis of PTSD was 
not presented.  A timely appeal was not initiated from the 
denial action.  Therefore, the RO's decision of October 1994 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since 1994.  As suggested by the factual background 
set out above, evidence available to the RO in October 1994 
did not reflect a diagnosis of PTSD.

Pertinent evidence received since the prior denial includes 
April 1991 records from the Copper County Mental Health 
Services; March 1995 outpatient records from Marquette 
General Hospital; VA outpatient treatment records dated from 
February to October 1998; medical records from the Marquette 
General Hospital dated from November 1998 to August 1999 
(includes a diagnosis of PTSD); a completed VA PTSD 
Questionnaire, received in March 1999; and the transcript 
from a September 1999 tele-conference hearing with the 
undersigned.  While, as previously noted by the RO, the 
claimed stressful incidents had not been verified, the Board 
notes there has been no attempt at verification on the events 
through official channels.  The undersigned notes that the 
veteran's lay statements must be presumed credible for the 
purpose of determining whether they are material; see Evans, 
Justus, supra.  They must be presented to the United States 
Armed Services Center for Research of Unit Records for 
verification.

The Board finds that the additional evidence presented by the 
veteran is new and material as defined by the governing 
regulation, because it bears directly and substantially upon 
the issue at hand, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for PTSD.  38 C.F.R. § 3.156(a).

Because new and material evidence has been presented, the 
Board must address the claim de novo.  Accordingly, the Board 
will first determine whether the claim for service connection 
for PTSD is well grounded based on the entire evidence of 
record.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

In this regard, the Board notes that, in order for any claim 
for VA benefits to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus (that is, a link or 
connection) between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affirmed per curiam 78 F.3d 604 
(Fed. Cir. 1996) (table).  Evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The undersigned notes that the Court, in Cohen, supra, 
stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the American Psychiatric Association's 
DSM-IV Manual.  In order for a stressor to sufficiently 
support a diagnosis of PTSD, a person must have been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text set 
forth in DSM-III.  As the Court has noted, a significant 
change from DSM-III to DSM-IV is that the diagnostic criteria 
for a PTSD stressor (that is, the requirements for 
determining the sufficiency of a claimed stressor) are no 
longer based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Cohen, 10 Vet. App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet. App. 178, 179 
(1998), affirmed, 174 F.3d 1332 (Fed. Cir. 1999).

Applying these standards to the current claim, the Board 
notes that the veteran served with the 624th Supply and 
Support Battalion from March to April 1967 and with the 223rd 
Supply and Support Battalion from April 1967 to March 1968.  
His personnel records disclose that his military occupational 
specialty was as a petroleum storage specialist.  The 
personnel records also reflect that he participated in the 
Vietnam Counter Offensive Phase II in 1967.  In various 
statements, he has recounted stressor events that he asserts 
he experienced or witnessed during his tour of duty in 
Vietnam.  Those incidents, the veteran asserts, were 
extremely stressful.  For the purpose of determining the well 
groundedness of his claim, these contentions will be deemed 
credible, as required by law.  See King, supra.

VA medical records indicate that the veteran has been 
diagnosed with PTSD due to his service in Vietnam.  However, 
the medical evidence of record discloses a number of 
different psychiatric diagnoses, in addition to PTSD.  In 
considering all the evidence of record, the Board finds, 
preliminarily, that the claim is plausible, and there is 
evidence of a stressful incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that he has PTSD as a result of the 
stressors experienced in service.  See Caluza, Cohen, supra.


ORDER

New and material evidence has been presented, and the claim 
for service connection for PTSD is reopened; the claim is 
well grounded, thereby giving rise to a duty to assist in its 
development.  To this extent, the appeal is granted.


REMAND

The Court has emphasized that even though an appellant has 
presented a well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service connection award 
requires" more; specifically, "(1) [a] current, clear medical 
diagnosis of PTSD...; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor."  Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen, supra.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  Further, service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and a claimed 
stressor is related to the combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors and 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question of fact for medical professionals.

The current evidence does not contain sufficient evidence to 
establish combat participation by the veteran during his 
service in Vietnam.  His service records show no awards or 
decorations which would appear to indicate that he engaged in 
combat with the enemy.  However, he has recalled several 
incidents during his tour of duty that he considers 
stressful.  Unfortunately, as noted above, no attempt to 
clarify these events has yet been made.  Nonetheless, medical 
professionals have diagnosed him with PTSD due to his service 
in Vietnam.

In view of these facts, the Board believes the RO should 
obtain more specific information from the veteran regarding 
his alleged stressors in an attempt to verify those events.  
Thereafter, if a verified stressor is found, the veteran 
should be scheduled for a psychiatric examination to 
determine whether, in fact, a diagnosis of PTSD is 
appropriate.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record the PTSD 
therapy records from the VA Medical 
Center, Iron Mountain, Michigan, dating 
from 1998, as well as any other records 
of treatment for PTSD not already 
associated with the record.

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records, 7798 Cisna 
Road, Springfield, VA  22150.  That 
facility should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, including unit records from 
the 624th Supply and Support Battalion 
from March to April 1967 and the 223rd 
Supply and Support Battalion from April 
1967 to March 1968.  If the facility 
advises the RO that the requested 
information must be obtained through 
other organizations or offices, the RO 
should follow up with any additional 
sources as advised.

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the response from the 
United States Armed Services Center for 
Research of Unit Records, as to whether 
the veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must also specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy," for the purpose of applying the 
provisions of 38 C.F.R. § 3.304(f) 
(1999).  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

4.  Thereafter, if any verified stressor 
or stressors have been found, the veteran 
should be afforded a VA psychiatric 
examination.  The purpose of the 
examination is to determine whether the 
complete record supports a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between current 
symptomatology and one or more of the 
inservice stressor(s).  The sufficiency 
of the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
this position in light of other findings 
of PTSD as noted in the record.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  The RO should then review the record 
and readjudicate the claim of service 
connection for PTSD.  If the action 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, they should be given 
an opportunity for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 
- 11 -



